PER CURIAM.
The judgment entered against the appellants, who negligently failed to procure workmen’s compensation coverage for Cepero as an employee of his partnership, is affirmed. See Key v. Goley, 402 So.2d 80 (Fla. 1st DCA 1981); Sheridan v. Greenberg, 391 So.2d 234 (Fla.3d DCA 1980). However, the trial court is directed to reduce the judgment by $911.82, the amount which Cepero would have paid as an additional premium had the coverage he sought for himself been obtained. Derby v. Blankenship, 217 Ark. 272, 230 S.W.2d 481 (1950); Greenfield v. Insurance Inc., 19 Cal.App.3d 803, 97 Cal.Rptr. 164 (1971).
Affirmed as modified.